Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/23/2022.
In the instant Amendment, no claims have been added or cancelled; claims 10-13 have been amended; and claims 10-13 are independent claims. Claims 10-13 have been examined and are pending. This Action is made Final.
Response to Arguments
The objection to claims 10-13 is withdrawn as the claims have been amended.
The 112(f) interpretation of claim 11 is withdrawn as the claim has been amended. 
The claim interpretation of claims 10-13 regarding intended use limitations is withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 02/23/2022, with respect to limitations below, have been considered but they are not persuasive.
Applicant’s arguments in regards to claims 10-13: “Takashima is silent with respect to the use of a decryption token with a user secret key for generating a "decryption key" as in Applicant's invention. As such, Applicant respectfully submits Takashima fails to explicitly teach, suggest and/or disclose any limitation associated with a decryption token such as, "...to acquire a decryption key dk generated with usin M a decryption token dtk and a user secret key ski, the decryption token dtk includinM the vector ui for each inteer i, the user secret key ski being set with information yi for each integer i, the decryption key dk includin a sum z of inner product of the vector ui and the information yi for each integer I", as recited in independent claim 10 and similarly recited in independent claims 11, 12 and 13.”
The Examiner disagrees with the Applicant. The Examiner respectfully submit that Takashima, in combination with Suziki and further with Nishioka does teach “ the decryption token key”. Paragraph [0044] of the Applicant’s instant specification describes “The token generation unit 412 generates an encryption token etki for each integer i of i = 1, ..., n, and a decryption token dtk. The decryption token dtk corresponds to the encryption token etki for each integer i of i = 1, ..., n. ”Under the broadest reasonable interpretation in light of the Applicant’s specification, the “public parameters pk “ can represent the “decryption token”. Column 7 line 1-4 describes the output “decryption key” that takes as input the  public parameters pk (decryption token key) and the user secret key (master secret key sk) : “column 7 line 1-4 “The KeyGen algorithm is an algorithm that takes as input an access structure S, the public parameters pk, and the master key sk, and outputs a decryption key sk.sub.S” column 51line 24 “master secret key sk”)”, and (Column 18 line 13-17 “with the communication device, the decryption key acquisition part 311 acquires the decryption key sk.sub.S:=(S, k*.sub.0.sup.(τ,κ,.Math.), k*.sub.1.sup.(τ,κ,.Math.), . . . , k*.sub.L.sup.(τ,κ,.Math.)) distributed by the key generation device 100, via the network The decryption key acquisition part 311 also acquires the public parameters pk generated by the key generation device 100.” describes the acquisition of the decryption key. 
 Applicant’s argument in regards to Suziki and Nishioka: “Applicant further submits that the Examiner's reliance on additional secondary references (Suzuki and Nishioka) as allegedly pertaining to the claims fail to make up for the deficiencies in Takashima discussed above. Accordingly, the asserted combination (assuming these references may be combined, which Applicant does not admit), fails to establish prima facie obviousness of any pending claim.”. Applicant's aforementioned argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims are patentably distinguished from the secondary and tertiary references.  
Claim Interpretation
Regarding claims 10-13; Claims 10-13 recite the limitation “to decrypt the ciphertext cti for each integer i, the ciphertext cti being generated by the encryption device, using a decryption algorithm in a cryptography which can calculate inner product of information being set in the ciphertext and information being set in the user secret key”. The aforementioned limitation includes conditional or optional claim language. Claim scope is not limited by claim language that suggests or makes optional but does not require the steps to be performed, or by claim language that does not limit a claim to a particular structure (See MPEP 2111.04 [R-10.2019]). The “which can calculate” limitation includes optional or conditional language and is not positively recited. Accordingly, the limitation(s) are merely capable of performing the recited or desired functions of “ which can calculate inner product of information being set in the ciphertext and information being set in the user secret key, and to generate decryption data Di, and to subtract the sum z included in the decryption key dk generated by the decryption key generation device, from a sum of the decryption data Di for each integer i, thereby calculating a sum of inner product of the information xi and the information y for each integer i”. Under the broadest reasonable interpretation, a system (or apparatus or product) claim with conditional or optional claim limitations that include structure that performs a function, which only needs to occur if a condition precedent is met, requires only the structure for performing the function should the condition occur (See MPEP 2111.04 II. [R-10.2019]). Moreover, in the event that the claimed condition for performing a contingent step is not satisfied, then the performance recited by the step need not be carried out in order for the claimed method to be performed (See MPEP 2111.04 II. [R-10.2019]). Applicant may want to reconsider the claim language and positively recite the optional claim limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (U.S Application 9413531 B2, Hereinafter "Takashima") in view of Suzuki et al. (J.P. Application 2016114901A, Hereinafter "Suziki"), and further in view of Nishioka (J.P. Application 2011150006A, Hereinafter "Nishioka").
Regarding claim 10, Takashima teaches a privacy-preserving analysis device comprising: processing circuitry to acquire, a ciphertext cti (Column 18 line 20-24 ““with the communication device, the ciphertext acquisition part 312 acquires the ciphertext ct.sub.Γ:=(Γ, c.sub.0, c.sub.t, c.sub.d+1) transmitted by the encryption device 200, via the network.””);
to acquire a decryption key dk generated with using a decryption token dtk and a user secret key ski, the decryption token dtk including the vector ui for each integer i, the user secret key ski  (Column 18 line 13-17 “with the communication device, the decryption key acquisition part 311 acquires the decryption key sk.sub.S:=(S, k*.sub.0.sup.(τ,κ,.Math.), k*.sub.1.sup.(τ,κ,.Math.), . . . , k*.sub.L.sup.(τ,κ,.Math.)) distributed by the key generation device 100, via the network The decryption key acquisition part 311 also acquires the public parameters pk generated by the key generation device 100.” column 7 line 1-4 “The KeyGen algorithm is an algorithm that takes as input an access structure S, the public parameters pk, and the master key sk, and outputs a decryption key sk.sub.S” column 51line 24 “master secret key sk”).
However, Takashima does not explicitly teach for each integer i of i = 1 ..., n concerning an integer n of 1 or more, a ciphertext cti encrypted from a sum mj of an encryption token etki, being a vector ui, and information xi
In an analogous art, Suzuki teaches for each integer i of i = 1 ..., n concerning an integer n of 1 or more, a ciphertext cti encrypted from a sum mj of an encryption token etki, being a vector ui, and information xi (Description embodiment para [3] “The encryption device 3 performs encryption Enc on the plaintext m and the attribute vector x .sup..fwdarw. using the master public key (public parameter) mpk to create a ciphertext cx .sub..fwdarw.”);
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Suziki into the method of Takashima to include for each integer i of i = 1 ..., n concerning an integer n of 1 or more, a ciphertext cti encrypted from a sum mj of an encryption token etki, being a vector ui, and information xi. One of ordinary skill in the art would have been motivated to make such a 
However, Takashima in  view of Suzuki does not explicitly teach to decrypt the ciphertext cti for each integer i, using a decryption algorithm in a cryptography which can calculate inner product of information being set in a ciphertext and information being set in a user secret key, so as to generate decryption data Di, and to subtract the sum z included in the decryption key dk from a sum of the decryption data Di for each integer i, thereby calculating a sum of inner product of the information xi and the information yi for each integer I.
In an analogous art, Nishioka teaches to decrypt the ciphertext cti for each integer i, using a decryption algorithm in a cryptography which can calculate inner product of information being set in a ciphertext and information being set in a user secret key, so as to generate decryption data Di, and to subtract the sum z included in the decryption key dk from a sum of the decryption data Di for each integer i, thereby calculating a sum of inner product of the information xi and the information yi for each integer I (Para [14- 17] “The decryption unit 122 decrypts the ciphertext C by the following process.”, “First, the decryption processing unit 126 of the decryption unit 122 uses the u .sub.1 and u .sub.2 included in the ciphertext C and the trapdoors π .sub.1 .sup.−1 and π .sub.2 .sup.−2 included in the secret key SK to obtain an equation.”, Para [17] “For question (u, x), if u ≠ π .sub.i (σ .sub.i ), f .sub.i .sup.σ ′ (x) is returned. However, if σ ′ = π .sub.i .sup.−1 (u), u = π .sub.i (σ .sub.i ).”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Nishioka into the modified method of Takashima to include to decrypt the ciphertext cti for each integer i, using a decryption algorithm in a cryptography which can calculate inner product of information being 
Regarding claims 11-13, claims 11-13 are rejected under the same rational as claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on  (571) 272 - 4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.N./
Examiner, Art Unit 2437      

/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437